DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
 
Status of the Claims
	Claims 205-208, 210-236 are pending and are addressed herein.
As previously indicated, Applicant’s election without traverse of the species: Alzheimer’s disease (AD) and SEQ ID NO: 1, in the reply filed on 3/12/2020 is acknowledged.
	The non-elected species of neurodegenerative syndromes remain withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/12/2020.
	It is noted that upon review of the prior art, it has been determined that there is not a serious burden to search claims 235 and 236 (which encompass using an antisense 
	Accordingly, claims 205-208 and 210-236 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 205-215, 216, 217-224, 225-230 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 8,871,729 (hereafter “Yague”, of record) in view of Prakash (Chemistry & Biodiversity (2011), of record) and Bennett, “Pharmacological Properties of 2’-O-Methoxyethyl-Modified Oligonucleotides” in “Antisense Drug Technology: Principles, Strategies, and Applications” 2nd Edition, Ed. Crooke, CRC Press Boca Raton (2007), of record) and U.S. 2008/0015162 (hereafter “Bhanot”).
CGGCATCTCA, with mismatch identified as bold/underlined).  Yague also teaches an oligonucleotide that is complementary to a sequence that is 100% identical to a sequence within instant SEQ ID NO: 1, can also be used for treatment; specifically the compound having the sequence identified as SEQ ID NO: 310 by Yague (See Figure 8F wherein SEQ ID NO: 310 is complementary to ACCCACAAGCTGACCTTC, which is identical to nucleotides ~131453-131470 of SEQ ID NO: 1 and nucleotides ~135571-135589 of SEQ ID NO: 32).  

However, gapmer oligonucleotides which mediate antisense inhibition by an RNsae H mechanism were well known in the prior art.  For instance, Prakash provides an overview of sugar-modified oligonucleotides for antisense oligonucleotide (ASO) therapies that were well known in the prior art (e.g., see abstract, Figure 1, etc.).  Prakash provides detailed overview of gapmer oligonucleotides which can be used to inhibit target gene expression (e.g., beginning page 1619, under “5. 2’O-[2-(Methoxy)ethyl] and Related Modifications: through page 1625 and page 1631, under “14. 2’,4’-Methylene-Bridged Nucleic Acid (LNA), α-LNA and ENA” through page 1635, which indicates gapmers utilize an RNase H mechanism).  Prakash specifically teaches: 
“Many 2’-modifications are reported for potential use in antisense drug design, and several of these have shown intriguing properties. As of this writing, 2’-O-Me-, 2’-O-MOE-, and LNA-containing oligonucleotides have entered human clinical trials. They provide several favorable properties to antisense drug molecules such as high metabolic stability and high affinity to target RNA.” (See page 1635).
Bennett is a book chapter cited by Prakash which provides further details with respect to gapmer structures.  For instance, Figure 10.1(b) of Bennett teaches a standard gapmer structure comprising a gap segment consisting of linked deoxynucleosides between a 5’ wing segment of linked nucleosides and a 3’ wing segment of linked nucleosides wherein the gap segment is immediately between the 5’ wing segment and the 3’ wing segment wherein each nucleoside of 
Furthermore, Bhanot teaches modified single-stranded ASOs that that mediate antisense inhibition by an RNase H mechanism wherein the ASOs are gapmer oligonucleotides comprising a 5’ wing segment consisting of linked nucleosides, a 3’ wing segment consisting of linked nucleosides, and a gap segment consisting of linked deoxynucleosides between the 5’ and 3’ wing segments wherein each nucleoside of the wing segments comprise a modified sugar (e.g. see [0246], [0359], etc.).  Bhanot teaches Table 2 having over 150 different gapmer ASOs identified as having a “gapmer motif” identified as 3-10-3 MOE, 2-10-2 MOE or 3-8-3 MOE, indicating the wing-gap-wing motif for each ASO.  Bhanot teaches that the gap segment is 2’-deoxynucleotides and each nucleoside of the wing segment comprises a modified sugar such that, e.g., “2-10-2 MOE” means a 2-10-2 gapmer motif where a gap segment of ten 2’-deoxynucleotides is flanked by wing segments of two nucleotides wherein the nucleotides of the wing segments are 2’-MOE. Bhanot also teaches that the internucleoside linkages are phosphorothioate and the ASOs comprise 5-methylcytosine in place of unmodified cytosine (see [0359]-[0360] Table 2).  As such, Bhanot teaches gapmer ASOs that are in the range of 12-30 nucleotides (i.e., 3-10-3 ASOs are 16 nucleotides in length, and 2-10-2 and 3-8-3 ASOs are 14 nucleotides in length).  Bhanot also teaches that the gapmer ASO can comprise a bicyclic sugar moiety that has a 2’-4’ bridge that can be 2’-O-CH2-4’ or 2’-O- CH2-CH2-4’ (e.g., see [0018] [0024]).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the time of invention to modify the method taught by Yague such that the oligonucleotide compound used to inhibit tau expression of tau is a gapmer oligonucleotide having the sequence 
The combination of prior art cited above satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

	In this case, rational (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or 
	Therefore, the instant claims are prima facie obvious over the prior art. 

Response to Arguments
In response to Applicants request for clarification on the elected species, it is noted that, as previously indicated, the elected species of neurodegenerative disease is Alzheimer’s disease (AD) and the elected species of ASO is an ASO complementary to SEQ ID NO: 1.  However, upon review of the prior art (i.e., Yague) it was determined that it would not be a serious burden to search claims 235 and 236 with the elected species. Therefore, claims 235 and 236 are examined with the elected species.  Accordingly, claims 205-208 and 210-236 are examined herein.
It is noted that the amendment to the claims filed 6/4/2021 add new limitations to the claims that obviate the rejection of claims under 35 USC 102.  Specifically, the new limitations which require that the antisense oligonucleotide is a single-stranded oligonucleotide that mediates antisense inhibition by an RNase H mechanism.
With respect to Applicant’s request for clarification with respect to the rejected and non-rejected claims, it is noted that all pending claims are rejected in the instant rejection.
With respect to the pending rejection, indicated above, Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive.
Applicant argues that Prakash (as well as Bennett) does not remedy the deficiencies of Yague because Prakash (as well as Bennett) teaches ASOs that act via an RNase H mechanism 
In response, siNA and ASO were two well-known techniques for inhibiting target gene expression.  Although they may work by different mechanisms (RNA interference vs. RNase H cleavage) they are both nucleic acid inhibitors of gene expression that utilize oligonucleotides which are complementary to target nucleotide sequences.  The fact that they do not work by the same mechanism does not preclude a rejection under 35 USC 103 for being prima facie obvious. As indicated above, a conclusion of obviousness can be supported by  several different rationales, including: simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In this case, it would have been a matter of simple substitution of using gapmer ASOs instead of siNA oligonucleotides, and/or since gapmer ASO technology was a known technique for inhibiting target gene expression similar to siNA technology (as both are nucleic acid expression inhibitors that are complementary to target sequences) it would have been prima facie obvious to inhibit tau expression (as taught by Yague) using gapmer ssASOs which employ an RNase H mechanism with a reasonable expectation of success.  It is noted that the teaching of the prior art (Prakash, Bennett and Bhanot) provide the basis for a reasonable expectation of success.
Therefore, Applicant’s arguments are not persuasive and the claims are rejected for the reasons set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635